Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Fiss (US 20150121535 A1).
Regarding claim 1, Fiss discloses a picture processing method, comprising:
detecting an instruction for copying a picture, wherein the picture comprises positioning information (user interface 600 for setting privacy options for use when sharing digital photos (e.g., when emailing, sending in an instant message, uploading to a sharing site, or otherwise transmitting to another device) for sensitive geographical areas, para. 0053);
obtaining the positioning information (an option 610 is provided to leave geographical location in digital photos when shared (to retain the current geographical location, if any, associated with the digital photos), para. 0053);
modifying the positioning information in a preset manner to obtain modified positioning information (specific privacy options depicted at 620 are an option to include a generalized geographical location, para. 0054); and

Regarding claim 2, Fiss discloses the picture processing method according to of claim 1, further comprising
displaying optional geographical information corresponding to the positioning information (options 620, figure 6),  
wherein modifying the positioning information comprises replacing the positioning information with geographical information based on a selection instruction input (replace with a generalized geographical location, para. 0054).
Regarding claim 3, Fiss discloses the picture processing method according to of claim 2, further comprising receiving the optional geographical information from a server (Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other devices via one or more wired or wireless networks, para. 0097).
Regarding claim 4, Fiss discloses the picture processing method according to of claim 1, wherein the modifying the positioning information in a preset information modification manner comprises further comprising:
determining that there is preset configuration information (replace with a generalized geographical location at step 620); and
modifying the positioning information based on the preset configuration information (any stored digital photos with a geographical location within the sensitive geographical area encompassing the user's home address can be modified to remove the geographical location, para. 0031).
Regarding claim 5, Fiss discloses the picture processing method according to of claim 4, further comprising:

using geographical information corresponding to the second location point as the modified positioning information (specific privacy options depicted at 130 are an option to include a generalized geographical location instead of the current location, and an option to not include the current geographical location. Other privacy options can be provided at 130 in addition to, or instead of, the privacy options depicted. For example, an additional privacy option can be provided to include the current geographical location. In some implementations, the privacy options depicted at 130 are displayed upon selection of option 120, para. 0029).
Regarding claim 6, Fiss discloses the picture processing method according to of claim 1, wherein the modifying the positioning information in a preset information modification manner comprises further comprising:
displaying a local map (e.g., map 210) comprising the positioning information (see figures 2 and 3);
receiving user input (using user interface 200, 300) selecting a location (e.g., location 230) selected by the user on the local map; and
using geographical information corresponding to the location as the modified positioning information (specific privacy options depicted at 130 are an option to include a generalized geographical location instead of the current location, and an option to not include the current geographical location. Other privacy options can be provided at 130 in addition to, or instead of, 
Regarding claim 7, Fiss discloses the picture processing method according to of claim 1, wherein the modifying the positioning information in a preset information modification manner comprises further comprising:
receiving geographical information entered by from a user (location 230 can be designated, for example, by an address (e.g., entered using the location field 240), by entering longitude and latitude information, by selecting a point on the map 210 (e.g., by the user tapping on the map to indicate the location), etc., para. 0034); and
using the entered geographical information as the modified positioning information (para. 0034).
Regarding claim 8, Fiss discloses the picture processing method according to of claim 1, wherein the modifying the positioning information in a preset information modification manner comprises further comprising:
obtaining voice information entered by from a user (input device(s) 1050 may be a touch input device such as a keyboard, mouse, pen, or trackball, a voice input device, para. 0090);
identifying the voice information to determine geographical information comprised in the voice information (para. 0090, 0099); and
using the geographical information as the modified positioning information (para. 0034).
Regarding claim 9, Fiss discloses the picture processing method of claim 1, further comprising:
obtaining an address of the picture in the instruction (para. 0024);
reading exchangeable image file format (EXIF) information of the picture based on the address (para. 0065); and
obtaining the positioning information from the EXIF information (para. 0065).

copying the picture to a temporary file (Changing privacy options, such as the privacy options depicted at 130, can result in the new privacy options being applied not just to digital photos when taken but to existing digital photos as well (e.g., digital photos that have already been taken and stored on the computing device, such as in a photo library or camera roll), para. 0031); 
writing the modified positioning information to the temporary file (new privacy options being applied not just to digital photos when taken but to existing digital photos, para. 0031); and 
modifying a first address of the picture in the copy instruction to a second address of the temporary file (user can then select one of the generalized geographical location options 510 to use instead of the current location when taking photos within sensitive geographical areas. For example, a user can create a sensitive geographical area and select the privacy option to include a generalized geographical location for digital photos taken within the sensitive geographical area and select one of the generalized geographical location options 510, para. 0049). 
Regarding claim 21, Fiss discloses a user equipment, comprising: 
a processor (cpu 1010); and 
a memory (memory 1020) coupled to the processor (figure 10) and storing instructions (software 1080) that, when executed by the processor, cause the user equipment to be configured to: 
detect an instruction for copying a picture, wherein the picture comprises positioning information (user interface 600 for setting privacy options for use when sharing digital photos (e.g., when emailing, sending in an instant message, uploading to a sharing site, or otherwise transmitting to another device) for sensitive geographical areas, para. 0053); 

modify the positioning information in a preset manner (specific privacy options depicted at 620 are an option to include a generalized geographical location, para. 0054); and 
copy the picture comprising the modified positioning information (for use when sharing digital photos (e.g., when emailing, sending in an instant message, uploading to a sharing site, or otherwise transmitting to another device), para. 0053).
Regarding claim 22, Fiss discloses a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium when executed by a processor, cause user equipment to: 
detecting an instruction for copying a picture, wherein the picture comprises positioning information (user interface 600 for setting privacy options for use when sharing digital photos (e.g., when emailing, sending in an instant message, uploading to a sharing site, or otherwise transmitting to another device) for sensitive geographical areas, para. 0053);
obtain the positioning information (an option 610 is provided to leave geographical location in digital photos when shared (to retain the current geographical location, if any, associated with the digital photos), para. 0053);
modify the positioning information in a preset manner (specific privacy options depicted at 620 are an option to include a generalized geographical location, para. 0054); and
copy the picture comprising the modified positioning information (for use when sharing digital photos (e.g., when emailing, sending in an instant message, uploading to a sharing site, or otherwise transmitting to another device), para. 0053).
Regarding claim 23, Fiss discloses the computer program product of claim 22, wherein the instructions further cause the user equipment to display optional geographical information corresponding to the positioning information (options 620, figure 6), and 

Regarding claim 24, Fiss discloses the computer program product of claim 22, wherein the instructions further cause the user equipment to:
determine that there is preset configuration information (replace with a generalized geographical location at step 620); and
modify the positioning information based on the preset configuration information (any stored digital photos with a geographical location within the sensitive geographical area encompassing the user's home address can be modified to remove the geographical location, para. 0031).
Regarding claim 25, Fiss discloses the computer program product of claim 24, wherein the instructions further cause the user equipment to:
move a first location point corresponding to the positioning information to a second location point along a direction based on a preset offset distance (user interface element 260 for randomly offsetting the sensitive geographical area has been selected. In response, sensitive geographical area 220 has been randomly offset to the new sensitive geographical area 325. The random offset can be performed, for example, by randomly offsetting the location 230 of the sensitive geographical area, thus moving the area from the original area 220 to the new area 325. The random offset operation can be performed while keeping the original location 230 within the boundary of the offset area 325, para. 0041); and
use geographical information corresponding to the second location point as the modified positioning information (specific privacy options depicted at 130 are an option to include a generalized geographical location instead of the current location, and an option to not include the current geographical location. Other privacy options can be provided at 130 in addition to, or instead of, the privacy options depicted. For example, an additional privacy option can be 
Regarding claim 26, Fiss discloses the computer program product of claim 22, wherein the instructions further cause the user equipment to:
display a local map (e.g., map 210) comprising the positioning information (see figures 2 and 3);
receive user input (using user interface 200, 300) selecting a location (e.g., location 230) selected by the user on the local map; and
use geographical information corresponding to the location as the modified positioning information (specific privacy options depicted at 130 are an option to include a generalized geographical location instead of the current location, and an option to not include the current geographical location. Other privacy options can be provided at 130 in addition to, or instead of, the privacy options depicted. For example, an additional privacy option can be provided to include the current geographical location. In some implementations, the privacy options depicted at 130 are displayed upon selection of option 120, para. 0029).
Regarding claim 27, Fiss discloses the computer program product of claim 22, wherein the instructions further cause the user equipment to:
receive geographical information entered by from a user (location 230 can be designated, for example, by an address (e.g., entered using the location field 240), by entering longitude and latitude information, by selecting a point on the map 210 (e.g., by the user tapping on the map to indicate the location), etc., para. 0034); and
use the entered geographical information as the modified positioning information (para. 0034).
Regarding claim 28, Fiss discloses the computer program product of claim 22, wherein the instructions further cause the user equipment to:

identify the voice information to determine geographical information comprised in the voice information (para. 0090, 0099); and
use the geographical information as the modified positioning information (para. 0034).
Regarding claim 29, Fiss discloses the computer program product of claim 22, wherein the instructions further cause the user equipment to:
obtain an address of the picture in the instruction (para. 0024);
read exchangeable image file format (EXIF) information of the picture based on the address (para. 0065); and
obtain the positioning information from the EXIF information (para. 0065).
Regarding claim 30, Fiss discloses the computer program product of claim 22, wherein the instructions further cause the user equipment to:
copy the picture to a temporary file (changing privacy options, such as the privacy options depicted at 130, can result in the new privacy options being applied not just to digital photos when taken but to existing digital photos as well (e.g., digital photos that have already been taken and stored on the computing device, such as in a photo library or camera roll), para. 0031); 
write the modified positioning information to the temporary file (new privacy options being applied not just to digital photos when taken but to existing digital photos, para. 0031); and 
modify a first address of the picture in the copy instruction to a second address of the temporary file (user can then select one of the generalized geographical location options 510 to use instead of the current location when taking photos within sensitive geographical areas. For example, a user can create a sensitive geographical area and select the privacy option to include a generalized geographical location for digital photos taken within the sensitive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677